The errors assigned all relate either to the instructions given to the jury, or to the court's denial of a motion for a new trial for a verdict against evidence. The only passage in that part of the charge which related to the claim made under the first count, is that in which the jury were told that if they found that the plaintiff rendered to the defendant's testator services of the character described in the bill of particulars, she would be entitled to recover the value thereof, notwithstanding the fact that she did not make demand during his life; and particularly if they found that she was influenced in not making such demand by the hope that the deceased would compensate her in some better *Page 605 
way. This statement, taken by itself, doubtless does not embody a complete exposition of the law, or one adequate for the guidance of a jury to a correct conclusion upon a situation like that presented in this case. If it stood alone, it might well lead to a false impression that all that the plaintiff needed to prove was the rendition of the services. But it did not stand alone as the court's instruction upon this branch of the case, and it must be read and interpreted in connection with its context, and the instructions upon this subject taken as a whole. Three pages and more of the record are filled with these instructions. An examination of them shows that the law governing the plaintiff's right of recovery was laid down carefully and exhaustively. It also shows that the only purpose of the passage criticized was to indicate that the absence of a demand on her part during Mr. Root's life would not bar her right to compensation, if the other conditions, already fully stated, were found to be satisfied, and the jury, as men of ordinary intelligence, could not have derived from the charge any other impression.
Error is assigned of a passage in the charge bearing upon the issue presented under the second count, to the effect that if the facts were found to be that Arthur, the plaintiff's husband, before his death, held the valid notes of Charles F. Root, and surrendered them to the latter upon the latter's promise to provide for Arthur's wife and child after his death, and that subsequent to Arthur's death Charles, in consideration of such surrender upon such promise and in fulfilment of such promise, gave to the plaintiff the notes in suit, then there was a sufficient consideration for them, and they constituted valid legal obligations of Charles F. Root.
We understand the defendant executor to concede, as it must, that upon the facts stated, if found, Charles F. Root, upon the surrender of the notes by Arthur, came under an enforcible legal obligation to do what he promised, and that *Page 606 
the discharge in full or in part of this obligation would be a sufficient consideration for a promise. But it is urged, and correctly, that the new promise, to be thus supported, must be one comprehended within the limits of the original obligation. 1 Page on Contracts, p. 447, § 300; Bailey v.Bussing, 29 Conn. 1, 5. The circumstances of the present case do not disclose a violation of this principle. The obligation which originally rested upon Charles F. Root, as the court's instruction assumed, was one wholly uncertain, indefinite, and indeterminate in extent and amount. It was in the fullest sense unliquidated. Nassoiy v. Tomlinson,148 N.Y. 326, 42 N.E. 715. When, therefore, the obligor, and the plaintiff, a beneficiary of the obligation, after Arthur's death, agreed upon something definite and certain to be given and accepted by them respectively in satisfaction or part satisfaction of the obligation, that agreement was one competent for them to make, and one which would be regarded as within and not outside of the original indefinite obligation. It has been laid down that "if a person is liable in law or equity, the discharge of such liability is a sufficient consideration to support an express promise by him to do what he is legally liable to do, or to do something accepted in lieu thereof by the person to whom such obligation is owed." 1 Page on Contracts, p. 446, § 300. See McKee v.Lamon, 159 U.S. 317, 323, 16 Sup. Ct. Rep. 11. If this principle is somewhat too broadly stated in its latter portion, it is unquestionably a sound one as applied to a case where the original liability is either unliquidated or doubtful in its character, as it also is as applied to a case where what is accepted in lieu of the original obligation is within the scope and reach of that obligation. The underlying principle, in so far as unliquidated or doubtful obligations are concerned, is that which supports the adjustment and compromise of such claims and an accord and satisfaction thereof.Donohue v. Woodbury, 6 Cush. (Mass.) 148; Fuller v. Kemp,138 N.Y. 231, 33 N.E. 1034. An agreement of compromise *Page 607 
is supported by a sufficient consideration where it is in settlement of a claim which is unliquidated. Baird v.United States, 96 U.S. 430, 431; Heffelfinger v. Hummel,90 Iowa 311, 314, 57 N.W. 872; 8 Cyc. 505.
Defendant's counsel suggest that if the notes are to be supported by the obligation previously resting upon their maker, it was incumbent upon the plaintiff to present proof that their amount was reasonably necessary as a provision for either the plaintiff or for herself and child, and therefore within the limits of that obligation. This claim has already been answered, inferentially at least. The agreement between Mr. Root and the plaintiff, which was involved in the giving and acceptance of the notes, avoided such a necessity. In so far as they passed in satisfaction and discharge of the pre-existing obligation, the parties liquidated that obligation as the law permitted them to do. It thereafter became incompetent for Mr. Root to recall what he had done, or to call in question the conclusive effect upon him of his adjustment. And his executor is no more competent to do so.
Complaint is made of the court's instruction to the effect that if it should be found that the plaintiff held the notes of Mr. Root in the amounts claimed by her and having the history hereinbefore recited, that she subsequently gave them to him for safekeeping, he promising to make a new will, so that in case of his death she would have the use of what money he left and her son be his heir, and that he thereafter destroyed the notes and did not keep his agreement in the matter of a new will, the plaintiff would be entitled to recover the amount of the notes with interest. It is said that the plaintiff, suing in her own name and in her individual capacity, was thus permitted to recover the amount represented by the notes, although the consideration for them was an obligation in favor of her son as well as herself for their future provision, and the promise under which they were surrendered to Mr. Root was in like manner *Page 608 
one which involved a benefit to both mother and son, to wit, a promise that he would make a will which should give to her the use of his property, and to her son the remainder interest. It is said, therefore, (1) that, as the notes were drawn to her individually, they constituted a promise, which, if enforced in the plaintiff's sole favor, would result in leaving the son unprovided for; and (2) that the notes in her hands, if valid at all, were held by her, not in her individual capacity, in which she sues, but as trustee.
The first of these contentions assumes that the notes were given to the plaintiff in full satisfaction of the promise to Arthur both as respects her rights thereunder and those of her son. Accepting this assumption as correct, and assuming, further, that under the conditions of the agreement between Mr. Root and Arthur the plaintiff was incompetent to represent the full beneficial interest created by the former's undertaking in converting it into liquidated terms, realizing upon it, and managing it, it would not follow that the son's rights would be affected by permitting the plaintiff's recovery. Mr. Root was fully cognizant of the situation, and if he chose to deal with the plaintiff, as he voluntarily did, he must be held to have accepted the risk, if any there was, involved in an agreement which might not free him from a further demand in favor of one who was not a party to it. It certainly could not free him from such demand on the part of anybody whose rights were not represented in any attempted adjustment or compromise of them. Furthermore, the son would not in any event be left unprotected in his interests, since in the situation stated equity would impress a trust in his favor upon any proceeds which came into the plaintiff's hands to the extent of his interest therein, whatever it should appear to be.
The second contention also assumes that the promises embodied in the notes which the plaintiff held and surrendered were made, or must be regarded as having been made, for the benefit of not only herself, but also of her son. Assuming *Page 609 
this to have been the case, she was, nevertheless, the promisee and the only party to the contracts save the promisor. She was, therefore, by the accepted principles of our law, the proper person to maintain an action upon them, even though the proceeds in her hands would be impressed with a trust in favor of the son. Baxter v. Camp,71 Conn. 245, 248, 41 A. 803; Lamkin v. Baldwin  LamkinMfg. Co., 72 Conn. 57, 67, 43 A. 593, 1042. She held no official relation of trustee, and the promises were not made to her in that capacity.
It is further urged that there was error in the instructions last recited, in that the jury were thereby permitted to return a verdict in favor of the plaintiff upon proof of matters which lay outside of the issues. It is said, in support of this claim, that these instructions authorized the jury to find for the plaintiff for the breach of an agreement to make a new will containing certain provisions favorable to her, whereas the complaint presented no such cause of action. We fail to discover any substantial foundation for this claim. It is true that the complaint sets out no cause of action resulting from Mr. Root's failure to keep his alleged agreement in the matter of a new will. It is, however, equally true that the plaintiff did not undertake to establish any such cause of action, and that the court did not present such an one for the consideration of the jury. The conditions stated by the court in the passage referred to carried the right of action back to the notes claimed to have been held by the plaintiff, and rested that right upon the obligations assumed in them, which continued unimpaired notwithstanding subsequent events which had deprived her of their possession, and resulted in their destruction without an accepted equivalent, if those events as the court detailed them were found to have occurred. These subsequent events were not stated to the jury as furnishing a basis of recovery. They were involved in the pertinent history of the notes as the plaintiff claimed it, and as it had been spread before the *Page 610 
jury, and the court naturally and properly included it in its recital of the conditions bearing upon the claim which the plaintiff made to recover; not what she had suffered by Mr. Root's failure to make a will, but the amount represented by the notes, which she was entitled to recover since they had not been voluntarily surrendered or cancelled, nor an accepted equivalent received.
It is suggested that, although the plaintiff and her son were shown to have been the beneficiaries of such a contract between Arthur and Mr. Root as was claimed, the plaintiff could not recover under it, since it was a promise made to another for her benefit, and she was not a party to the contract.Baxter v. Camp, 71 Conn. 245, 41 A. 803. She is not seeking to recover under that agreement, but under and by virtue of a later one to which she was the party promisee, that is, the agreement by the operation of which she became possessed of the notes of which she was the payee.
An examination of the evidence shows that testimony was presented, which, if credited by the jury, would warrant them in finding facts which under the instructions would be sufficient to justify the verdict rendered. The question of credibility was one peculiarly within their province, and we cannot say that the court was in error in deciding that their conclusions were not so palpably wrong as to justify the suspicion that they or some of them were influenced by corruption, prejudice, or partiality. Brooks'Appeal, 68 Conn. 294, 297, 36 A. 47.
   There is no error.
In this opinion the other judges concurred.